Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
Response to Arguments
Applicant’s arguments, filed on 03/07/2022, with respect to claims 1-20 have been fully considered and are persuasive. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: Claim 17 is canceled because it is identical to the claim 16. Amendment made to claim 14 and claim 16 to correct an error in order to match the specification. Claim 14 recites wherein the left swing part includes a projection portion connected to the left rod and the right swing part includes a projection portion connected to the right rod. No projection portion of the left or right swing part is disclosed in the disclosure or drawings, however a projection portions is provided on the left and right rotation part which the left and right rods are connected to respectively. Claim 16 recites the left rod is connected to the left rotation part via a spherical bearing and the right rod is connected to the right rotation part via a spherical bearing. Paragraphs 0048-0051 describe the left rotation part includes a protrusion part 52c and the left rod 54 is connected to the protrusion part 52c and the left rod 54 is connected to the left swing arm 12L via a spherical bearing (likewise for the right side). Therefore, examiner swaps the left (and right) swing part in claim 14 with the left (and right) rotation part in claim 16 as shown below. 

	Claim 14 has been amended to read: 
The traveling vehicle according to claim 2, wherein the left rotation part includes a projecting portion connected to the left rod and the right rotation part includes a projecting portion connected to the right rod. 
	Claim 16 has been amended to read: 
The traveling vehicle according to claim 2, wherein the left rod is connected to the left swing part via a spherical bearing and the right rod is connected to the right swing part via a spherical bearing.
	Claim 17 has been CANCELLED.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN ANNE MILLER whose telephone number is (571)272-4356. The examiner can normally be reached M-F 8:00am-5:00pm (est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.M./Examiner, Art Unit 3616                                                                                                                                                                                                        
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614